Case: 2:19-cv-04605-SDM-CMV Doc #: 50 Filed: 07/16/20 Page: 1 of 6 PAGEID #: 691




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    JAMES E. SMITH, II,

                         Plaintiff,

          v.                                              Civil Action 2:19-cv-4605
                                                          Judge Sarah D. Morrison
                                                          Magistrate Judge Chelsey M. Vascura
    STANDARD OIL COMPANY, INC., et al.,

                         Defendants.



                                      OPINION AND ORDER

         This matter is before the Court for consideration of Defendant Standard Oil Company,

Inc.’s (“Standard Oil”) Motion for Leave to File Amended Counterclaim (ECF Nos. 41, 42) and

later joined by the remaining Defendants (ECF No. 49); Plaintiff’s Response in Opposition (ECF

No. 43); and Standard Oil’s Reply (ECF No. 48),1 which the remaining Defendants also joined

(ECF No. 49). For the reasons that follow, Standard Oil’s Motion is GRANTED.

                                                  I.

         Plaintiff filed his Complaint on October 17, 2019, alleging claims against his former

employer, Standard Oil, and current and former Standard Oil officers and directors. (ECF No.

1.) On January 10, 2020, this Court issued a Preliminary Pretrial Order (“PPO”), which

established case schedule deadlines, including the at-issue March 31, 2020 deadline for

amendments to the pleadings. (ECF No. 24.) On January 13, 2020, Standard Oil filed its



1
 Standard Oil also filed additional versions of its Reply at ECF Nos. 46 and 47. Although it is
unclear why two corrective filings were necessary, the Court considers the last-filed version to
be the operative Reply.
Case: 2:19-cv-04605-SDM-CMV Doc #: 50 Filed: 07/16/20 Page: 2 of 6 PAGEID #: 692




Answer, Affirmative Defenses, and Counterclaim. (ECF No. 25.) Standard Oil asserted as an

affirmative defense, among others, that Plaintiff’s claims were barred by a binding settlement

agreement between Standard Oil and Plaintiff. (Id. at 16.) Standard Oil’s counterclaims

pertained to Plaintiff’s alleged breach of a corporate officer’s statutory obligations. (Id. at 26–

28.)

       On February 21, 2020, Standard Oil filed its Motion for Judgment on the Pleadings or in

the Alternative Motion to Enforce Settlement Agreement (“Motion to Enforce Settlement

Agreement”). (ECF Nos. 31–32.) The remaining Defendants later joined in that Motion. (ECF

No. 33.) Standard Oil’s principal contention was that the claims in Plaintiff’s Complaint were

entirely covered by a binding settlement agreement between it and Plaintiff and, therefore, were

not properly before this Court. (ECF No. 32. See also ECF No. 37.) Plaintiff disputed the

existence of a binding settlement agreement. (ECF No. 36.) After review of the parties’ full

briefing, this Court denied Standard Oil’s Motion to Enforce Settlement Agreement on June 5,

2020. (ECF No. 39.) The Court found that it lacked jurisdiction to enforce the settlement

agreement, noting that Standard Oil did not bring a breach of contract counterclaim to establish

such jurisdiction. (Id. at 2–3.)

       Shortly after the Court issued its decision, on June 11, 2020, Standard Oil filed the instant

Motion, in which it seeks leave to amend its counterclaim to include three additional claims

pertaining to the settlement agreement, including (i) breach of contract, (ii) specific performance,

and (iii) declaratory judgment. (ECF Nos. 41–42.) Standard Oil asserts the following arguments

in favor of granting such leave: Standard Oil failed to request leave to amend prior to the PPO’s

deadline because its Motion to Enforce Settlement Agreement was then pending; at the time,


                                                  2
Case: 2:19-cv-04605-SDM-CMV Doc #: 50 Filed: 07/16/20 Page: 3 of 6 PAGEID #: 693




Standard Oil believed in good faith that the Court had the authority to enforce the settlement

agreement; and granting leave would benefit judicial economy and permit the Court to decide the

matter on the merits. (Id. See also ECF No. 48.) Plaintiff counters that Standard Oil’s Motion

should be denied because: Standard Oil has failed to prove good cause for missing the deadline

set out in the PPO; and Plaintiff would suffer prejudice if the Motion is granted, because it would

confer on Standard Oil “an opportunity to engage in a second full round of briefing” on the issue

of the settlement agreement. (ECF No. 43.)

                                                 II.

       Considering whether to grant leave to amend a pleading after the deadline set out in the

case scheduling order requires analysis under Federal Rules of Civil Procedure 16(b)(4) and

15(a)(2). Under Rule 16(b)(4), when a party seeks a modification of the deadlines established by

the court’s scheduling order—which limits the time to, inter alia, amend the pleadings (see Fed.

R. Civ. P. 16(b)(3)(A))—the party must first demonstrate “good cause.” Fed. R. Civ. P.

16(b)(4). See also Andretti v. Borla Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005).

“The primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in

attempting to meet the case management order’s requirements.” Inge v. Rock Fin. Corp., 281

F.3d 613, 625 (6th Cir. 2002) (quotation omitted); accord Leary v. Daeschner, 349 F.3d 888, 906

(6th Cir. 2003) (“[A] court choosing to modify the schedule upon a showing of good cause, may

do so only if it cannot reasonably be met despite the diligence of the party seeking the

extension.” (quotation omitted)). “Another important consideration . . . is whether the opposing

party will suffer prejudice by virtue of the amendment.” Leary, 349 F.3d at 906 (citing Inge, 281

F.3d at 625).


                                                 3
Case: 2:19-cv-04605-SDM-CMV Doc #: 50 Filed: 07/16/20 Page: 4 of 6 PAGEID #: 694




       Where good cause exists under Rule 16, the court next determines whether amendment is

proper under Rule 15. Under Rule 15(a)(2), the Court should give leave for a party to amend its

pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “The thrust of Rule 15 is to

reinforce the principle that cases should be tried on their merits rather than the technicalities of

pleadings.” Teft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982) (citations omitted); Oleson v.

United States, 27 F. App’x 566, 569 (6th Cir. 2001) (internal quotations omitted) (noting that

courts interpret the language in Rule 15(a) as conveying “a liberal policy of permitting

amendments to ensure the determination of claims on their merits”). “Nevertheless, leave to

amend ‘should be denied if the amendment is brought in bad faith, for dilatory purposes, results

in undue delay or prejudice to the opposing party, or would be futile.’” Carson v. U.S. Office of

Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011) (quoting Crawford v. Roane, 53 F.3d 750,

753 (6th Cir. 1995)).

                                                   III.

       The Court finds good cause to modify the deadline to amend the pleadings, as established

in the PPO. See Fed. R. Civ. P. 16(b)(4). As of the March 31, 2020 deadline for amending the

pleadings, Standard Oil’s Motion to Enforce Settlement Agreement was fully briefed and

pending before this Court. Standard Oil represents that it “believed, in good faith . . . , that the

Court had the authority to enforce the parties’ settlement agreement” as the pleadings stood at

that time. (ECF No. 48 at 6.) Given this good faith belief, and the briefing from both Plaintiff

and Standard Oil on the issue of the settlement agreement then before the Court, the Court is

convinced it was not for lack of diligence that Standard Oil failed to move for leave to amend

prior to the expiration of the deadline for amendments.

       Plaintiff’s reliance upon Taglione v. Charter Communications, LLC, No. 2:19-cv-528,
                                                4
Case: 2:19-cv-04605-SDM-CMV Doc #: 50 Filed: 07/16/20 Page: 5 of 6 PAGEID #: 695




2019 WL 4267349 (S.D. Ohio Sept. 10, 2019), does not persuade the Court otherwise. (See ECF

No. 42.) In that case, this Court denied the plaintiffs’ motion for leave to amend their

complaint—which was filed two months after the deadline set out in the scheduling order and

only after the defendant filed a motion for judgment on the pleadings—because the plaintiffs

offered no excuse whatsoever for the tardiness of their motion. Here, Standard Oil timely raised

the settlement agreement as an affirmative defense and did not delay in seeking the Court’s

assistance in enforcing the settlement agreement (albeit, erroneously believing that the Court

could do so).

       The Court further finds that justice demands Standard Oil’s Motion be granted. Fed. R.

Civ. P. 15(a)(2). Standard Oil’s contention that Plaintiff’s claims are covered under a binding

settlement agreement between the two parties bears directly on the merits of this action and

warrants consideration. See Oleson v. United States, 27 F. App’x 566, 569 (6th Cir. 2001).

Plaintiff does not allege that Standard Oil is acting in bad faith or for dilatory purpose. Plaintiff

argues instead that Standard Oil’s amendment would prejudice him, as it would afford Standard

Oil a second opportunity to brief matters relate to the enforceability and scope of the settlement

agreement. This argument is unpersuasive, as the Court declined to rule on the merits of the

parties’ arguments and the opportunity for further briefing is one Plaintiff would likewise enjoy.

                                               IV.

       For the reasons set forth above, Defendants’ Motion for Leave to File Amended

Counterclaim is GRANTED. Standard Oil is ORDERED to file its Amended Counterclaim,

signed by an attorney of record in accordance with Federal Rule of Civil Procedure 11(a),

WITHIN SEVEN DAYS of the date of this Opinion and Order.


                                                  5
Case: 2:19-cv-04605-SDM-CMV Doc #: 50 Filed: 07/16/20 Page: 6 of 6 PAGEID #: 696




      IT IS SO ORDERED.



                                           /s/ Chelsey M. Vascura
                                           CHELSEY M. VASCURA
                                           UNITED STATES MAGISTRATE JUDGE




                                       6
